Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 The information in this preliminary pricing supplement is not complete and may be changed. Preliminary Pricing Supplement SUBJECT TO COMPLETION March 9, 2010 Pricing Supplement dated April [ ], 2010 to the Product Prospectus Supplement dated January 12, 2010, the Prospectus dated January 11, 2010 and the Prospectus Supplement dated January 11, 2010 $ Royal Bank of Canada Direct Investment Notes Linked to the EquityCompass Equity Risk Management Strategy, due May 9, 2011 Royal Bank of Canada is offering the Direct Investment Notes Linked to the EquityCompass Equity Risk Management Strategy, due May 9, 2011 (the “notes”).The prospectus dated January 11, 2010, the prospectus supplement dated January 11, 2010 and the product prospectus supplement dated January 12, 2010 describe terms that will apply generally to the notes, including any notes you purchase.Capitalized terms used but not defined in this pricing supplement will have the meanings given to them in the product prospectus supplement.In the event of any conflict, this pricing supplement will control.You should read this pricing supplement carefully. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series D Underwriter: RBC Capital Markets Corporation Currency: U.S. Dollars Minimum Investment: $1,000 Pricing Date: April 6, 2010 Issue Date: April 9, 2010 CUSIP: 78008HC65 Valuation Date: May 4, 2011, subject to extension for market and other disruptions, as described in the product prospectus supplement. Interest Payable: None Initial Investment: The Initial Investment will equal the product of (a) $1,000 and (b) the Participation Rate, or $981.00 Participation Rate: 98.10% Payment at Maturity (if held to maturity): At maturity, for each $1,000 principal amount of your notes, you will receive a cash payment equal to the Final Value of the Portfolio.This amount will not be less than zero. Adjustment Amount: On the pricing date, at each time that the Portfolio is reallocated on a Portfolio Calculation Day and on the Valuation Date or the Early Valuation Date, as applicable, the calculation agent will calculate an Adjustment Amount that will reduce the value of the Portfolio.See the section “The Value of the Portfolio—Adjustment Amounts” in the product prospectus supplement for additional information regarding how the Adjustment Amount will be calculated and its impact on the value of the Portfolio. Adjustment Rate: 0.15% Composition of the Portfolio: The hypothetical Portfolio to which the notes are linked consists of a combination of (a) cash and/or (b) a long position or a short position in the S&P 500® Total Return Index.The Portfolio will be reallocated on a monthly basis as of each Portfolio Calculation Day, based upon the Recommended Equity Allocation (“REA”) Percentage produced by the Strategy each month as described in the product prospectus supplement.See the sections “The EquityCompass Equity Risk Management Strategy” and “The Value of the Portfolio” in the product prospectus supplement for additional information regarding the Strategy and the composition of the Portfolio. Automatic Call: If, on any trading day before the Valuation Date, the calculation agent determines that the value of the Portfolio is less than or equal to 50% of the Initial Investment (the “Call Trigger Date”), then we will automatically redeem the notes on the Call Date.To determine the amount payable on the notes on the Call Date, the value of the Portfolio will be calculated on the Early Valuation Date. Call Date: The fourth business day following the Call Trigger Date, subject to extension for market and other disruptions, as described in the product prospectus supplement. Early Valuation Date: The first trading day following the Call Trigger Date, subject to extension for market and other disruptions, as described in the product prospectus supplement. Maturity Date: May 9, 2011, subject to extension for market and other disruptions, as described in the product prospectus supplement. Term: Thirteen (13) months Calculation Agent: RBC Capital Markets Corporation Principal at Risk: The notes are NOT principal protected.You may lose all or a substantial portion of your principal amount at maturity if the Final Value of the Portfolio is less than $1,000. U.S. Tax Treatment: By purchasing a note, each holder agrees (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to treat the notes as a pre-paid cash-settled derivative contract for U.S. federal income tax purposes.However, the U.S. federal income tax consequences of your investment in the notes are uncertain and the Internal Revenue Service could assert that the notes should be taxed in a manner that is different from that described in the preceding sentence. Please see the discussion (including the opinion of our counsel Morrison & Foerster LLP) in the product prospectus supplement under “Supplemental Discussion of U.S. Federal Income Tax Consequences,” which applies to the notes. Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a Secondary Market in the notes after the Issue Date.The amount that you may receive upon sale of your notes prior to maturity may be less than your initial investment in the notes. Listing: The notes will not be listed on any securities exchange or quotation system. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus dated January 11, 2010). Terms Incorporated in the Master Note: All of the terms appearing above the item captioned “Secondary Market” on page p-3 of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement dated January 12, 2010, as modified by this pricing supplement. p-2 Investing in the notes involves a number of risks.See “Risk Factors” beginning on page S-1 of the prospectus supplement dated January 11, 2010 and “Additional Risk Factors Specific to the Notes” beginning on page PS-3 of the product prospectus supplement dated January 12, 2010. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the notes or determined that this pricing supplement is truthful or complete.Any representation to the contrary is a criminal offense. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Per Note Total Price to public % $ Underwriting discounts and commission % $ Proceeds to Royal Bank % $ The price to purchasers who maintain accounts with participating dealers in which only asset-based fees are charged is 99.00%.
